DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Agreement
2.	Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. Applicant submitted that Oigawa reference does not teach motor winding is integral part of the design, within the motor housing, so that one of the windings is intentionally configured as a heating winding.
	Examiner asserts that Oigawa discloses a fan heater (Fig. 8) comprising:
induction motor comprising “stator coil windings” 310 functions as motor windings; thus, the windings 310 are integrated within the structure of the motor (column 6, lines 56-63) and a rotor (415) which is connected to a fan (416) wherein induction motor is designed as (“Heat Generating Motor Assembled”, title)  wherein “In the case of this heat generating motor 412, coil block 410 functions as both primary motor coil windings and as a heat generating unit” column 7, lines 1-2).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation wherein one motor winding is “intentionally” or ”as intended” configured to generate heat. The physics asserts that when current flow in coil; heat is generated regardless of the intention. The terms “intentionally” and ”as intended” used in claims 1 and 11 are vague and unclear and leave the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Claims 12 and 9 recite the term “particularly” which is a relative term which renders the claim indefinite. The term “particularly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oigawa (US 5164626 A).
Re. claim 1, Oigawa discloses a fan heater (Fig. 8) comprising:
a motor (“induction motor”) with integrated motor windings (see “stator coil windings” 310 functions as motor coil windings; thus, the windings 310 are integrated within the structure of the motor, column 6, lines 56-63) and a rotor (415) which is connected to a fan (416) for delivering ambient air at least partially along the motor windings (column 7, lines 3-6), comprising: 
at least one motor winding (410) of the motor windings, is intentionally (“Heat Generating Motor Assembled”, title) configured as a heater winding for generating a specific heat output or amount of heat as intended (“In the case of this heat generating motor 412, coil block 410 functions as both primary motor coil windings and as a heat generating unit” column 7, lines 1-2).
	Re. claim  2, Oigawa discloses wherein the winding wire of the heater winding is a temperature-resistant insulated heat-conducting wire (abstract), preferably a ceramic insulated constantan wire (column 4, lines 7-12).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3- 5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oigawa (US 5164626 A) in view of Volmer et al. (US 20110181217 A1) and Lian et al. (US 20190173413 A1.)
Re. claims 3 and 8, Oigawa discloses fan heater driven by a motor; however, it does not disclose a Kalman filter. Volmer discloses an estimation for the rotor temperature via a Kalman filter containing a thermal model of motor. Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Oigawa with the teaching of Volmer to implement Kalmar filter to estimate the rotor temperature to allow a more precise determination of the rotor temperature without using temperature sensors.
Re. claim 4, Volmer discloses an estimation for the rotor temperature via a Kalman filter containing a thermal model of motor.
Re. claim 5, Oigawa discloses fan heater driven by a motor, wherein Volmer discloses an estimation for the rotor temperature via a Kalman filter containing a thermal model of motor . Since the winding temperature can be represented as a function of the winding resistance (refer to Lian, ¶. [0055]), winding temperature can be inferred from winding resistance.
Re. claim 7, Oigawa discloses fan heater driven by a motor, wherein Volmer an estimation for the rotor temperature via a Kalman filter containing a thermal model of motor using a field-oriented control (see Volmer, Fig. 1)
Claim 11 includes the same or similar features as those discussed above in connection with Claims 1 and 4; therefore, is rejected for at least the same reasons.
Allowable Subject Matter
6.	Claims 6 and 9-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
7.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846